Title: To George Washington from Colonel Israel Shreve, 22 March 1779
From: Shreve, Israel
To: Washington, George


Sir,
Newark [N.J.] 22nd March 1779
I am Sorry to Trouble your Excy with any Sort of Complant But in Justice to my Regt I Do it.
In the beginning of December Last, I with my Regt was ordered to this post; the Duty has been hard, and very much so in the time of the hard frost.
I had 190 nine months men, 79 are Inlisted to Serve Dureing the war, mostly on furlough on Condition of their Inlistment, the Remainder are Discharged and gone.
Two Companys ordered to Spank town, five miles on the Right of Elizabethtown, we are now to Cover Both flanks of the Brigade, and Do near as much Duty as the other three Regiments, and but about half the Strength.
I flattered myself the Regiment would be well Disciplined by the opening of the Campaign, which is now Distroyed; and I Left unable to mount Sufficient Guards to prevent Surprise.
If my Regt Could Continue together, we Could Support General Maxwell Sooner than he can be Supported from Westfield.
had the General Sent me timely Notice the Last time the Enemy was over, with Orders to have Immediately Joind him, We should have been Able to have Given a much Better Account of them than was Done.

the Gen. was Alarmed at, or before three in the morning, I Did not Git a Sillable from him untill nine.
Though I was Alarmed a Little after Sunrise But Dare not Leave my post. this I Leave.
But Just mention it to Shew the Disadvantages we often Laybour under.
I Do not mean to Dictate to your Excellency. Did I not Look upon this order as partial, and Illnatured meant to Gratify Some Artfull men, I Should not Complan.
Since I have been in the Service, I have always made It my Study to Strictly obey all orders from my Superiors, as I have Done this.
to attend to my own Regiment in particular and Never to Join in any party, or Cabals.
But have Done my Duty as peacible and Quiet as Possible, and with as much Exactness as my Abilities will Alow.
But Cannot Rest any longer Easy to see my Regiment Imposed upon, when there is not the Least Occation for Such Extraordinary Duty.
I Chearfully Submit it to your Excellency; Not Doubting in the Least but Eaqual Justice will be Done. I am with Great Respect, your Excellencys Most Obedt Hume Servt
I. Shreve Colo.
